UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FormS-1/A (Amendment No. 3 ) REGISTRATION STATEMENT Under THE SECURITIES ACT OF 1933 BILLET FINDER INC. (Name of small business issuer in its charter) Nevada 46-0525610 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 1894 Clarence Street, Sarnia, Ontario, N7X 1C8, Canada (519) 331-1103 (Address and telephone number of principal executive offices) 1894 Clarence Street, Sarnia, Ontario, N7X 1C8, Canada (Address of principal place of business or intended place of business) Nevada Agency and Trust Company 50 West Liberty Street, Suite880, Reno, Nevada 89501 (775) 322-0626 (Name, address and telephone number of agent for service) With copies to: Karen A. Batcher, Esq Synergen Law Group, APC 819 Anchorage Place, Suite 28 Chula Vista, CA91914 Tel: (619) 475-7882 Fax: (619) 512-5184 Approximate date of commencement of proposed sale to public: As soon as practical after the effective date of this Registration Statement. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities At registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Table of Contents Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated Filer o Non-accelerated filer o Smaller Reporting Company x CALCULATION OF REGISTRATION FEE TITLE OF EACH CLASS OF SECURITIES TO BE REGISTERED AMOUNT TO BE REGISTERED PROPOSED MAXIMUM OFFERING PRICE PER SHARE (1) PROPOSED MAXIMUM AGGREGATE OFFERING PRICE (1) AMOUNT OF REGISTRATION FEE (1) Common Stock 3,525,000 shares Estimated solely for the purpose of calculating the registration fee in accordance with Rule 457(a) under the Securities Act of 1933, as amended. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SECTION 8(a), MAY DETERMINE. Table of Contents SUBJECT TO COMPLETION, Dated May 23 , 2011 PROSPECTUS BILLET FINDER INC. 3,525,000 SHARES COMMON STOCK The selling shareholders named in this prospectus are offering the 3,525,000 shares of our common stock offered through this prospectus. The 3,525,000 shares offered by the selling shareholders represent 48.45% of the total outstanding shares as of the date of this prospectus. We will not receive any proceeds from this offering.We have set an offering price for these securities of $0.01 per share of our common stock offered through this prospectus. This offering constitutes the Company's initial public offering. Offering Price Underwriting Discounts and Commissions Proceeds to Selling Shareholders Per Share None Total None Our common stock is presently not traded on any market or securities exchange.The sales price to the public is fixed at 0.01 per share until such time as the shares of our common stock are traded on the NASD Over-The-Counter Bulletin Board electronic quotation service.Although we intend to apply for trading of our common stock on the NASD Over-The-Counter Bulletin Board electronic quotation service, public trading of our common stock may never materialize.If our common stock becomes traded on the NASD Over-The-Counter Bulletin Board electronic quotation service, then the sale price to the public will vary according to prevailing market prices or privately negotiated prices by the selling shareholders. The purchase of the securities offered through this prospectus involves a high degree of risk.See section of this Prospectus entitled “Risk Factors” on page 5. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus.Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.The prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The Date of This Prospectus Is: May 23 , 2011 1 Table of Contents Tableof Contents Page Summary 3 Risk Factors 5 Forward-Looking Statements 9 Use of Proceeds 9 Determination of Offering Price 9 Dilution 9 Selling Shareholders 10 Plan of Distribution 12 Description of Securities 13 Interest of Named Experts and Counsel 14 Description of Business 15 Legal Proceedings 22 Market for Common Equity and Related Stockholder Matters 22 Financial Statements 25 Plan of Operations 47 Changes in and Disagreements with Accountants 49 Directors, Executive Officers, Promoters and Control Persons 50 Executive Compensation 51 Security Ownership of Certain Beneficial Owners and Management 53 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 54 Certain Relationships and Related Transactions 54 Available Information 55 Dealer Prospectus Delivery Obligation 55 Other Expenses of Issuance and Distribution 56 Indemnification of Directors and Officers 56 Recent Sales of Unregistered Securities 57 Table of Exhibits 58 Undertakings 59 2 Table of Contents Summary As used in this prospectus, unless the context otherwise requires, “we”, “us”, “our” or “Billet Finder” refers to Billet Finder Inc.All dollar amounts in this prospectus are in U.S. dollars unless otherwise stated.The following summary is not complete and does not contain all of the information that may be important to you.You should read the entire prospectus before making an investment decision to purchase our common shares. Billet Finder Inc. Billet Finder Inc. was incorporated in the State of Nevada as a development stage company to create and launch BilletFinder.com, a new website which will be designed to offer a new and innovative solution to the relatively unstructured and fragmented practice of billeting. Historically, billets normally referred to private dwellings to which a military soldiers were assigned living (sleeping) quarters.The actual term "billet" (from the French) was a note, commonly used in the 18th and early 19th centuries as a "billet of invitation", denoting an order issued to a soldier entitling him to quarters with a certain person. Today, the term billet often refers in a general sense to the voluntary provision of living quarters to visitors.Most often, billeting is done through various organizations as a means of reducing costs and living quarters are assigned in an organized fashion. In North America, billeting is most commonly used for room and board to school aged individuals engaged in sports teams or other types of clubs. Billet Finder will represent a first to market online clearing house of billeting information and resources, a central place where teams and clubs that either wish to travel to new places or wish to host other teams and clubs can find opportunities, meet others, and organize their events.There is now virtually no similar offering of its kind in the billeting sphere and BilletFinder.com will provide a single source of value-added content and features, from education and case studies to comprehensive listings, search capabilities, and provision of specialized template websites. We are still in our development stage and plan on commencing business operations in early 2012. The Billet Finder website has not yet been developed, substantialadditional development work and funding will be required before the website can be operational. We have not earned any revenues to date. We do not anticipate earning revenues until such time as we have completed our website. As of March 31, 2011, we had $37,612 cash on hand and $1,032 liabilities. Accordingly our working capital position as of March 31, 2011 was $36,580. Since our inception through March 31, 2011, we have incurred a net loss of $13,670. We attribute our net loss to having no revenues to offset our expenses and the professional fees related to the creation and operation of our business. John Kinross-Kennedy, C.P.A., our independent auditor, has expressed substantial doubt about our ability to continue as a going concern given our lack of operating history and the fact to date have had no revenues. Our fiscal year ended is December 31. 3 Table of Contents We were incorporated on July 21, 2010 under the laws of the State of Nevada. Our principal offices are located at 1894 Clarence Street, Sarnia, Ontario, Canada. Our telephone number is (519) 331-1103. The Offering Securities Being Offered Up to 3,525,000 shares of our common stock. Offering Price The offering price of the common stock is $0.01 per share.We intend to apply to the NASD Over-the-Counter Bulletin Board electronic quotation service to allow the trading of our common stock upon our becoming a reporting entity under the Securities Exchange Act of 1934.If our common stock becomes so traded and a market for the stock develops, the actual price of stock will be determined by prevailing market prices at the time of sale or by private transaction negotiated by the selling shareholders.The offering price would thus be determined by market factors and the independent decisions of the selling shareholders. Minimum Number of Shares None To Be Sold in This Offering Securities Issued and to be Issued 7,275,000 shares of our common stock are issued and outstanding as of the date of this prospectus.All of the common stock to be sold under this prospectus will be sold by existing shareholders and thus there will be no increase in our issued and outstanding shares as a result of this offering.The issuance to the selling shareholders was exempt due to the provisions of Regulation S. Use of Proceeds We will not receive any proceeds from the sale of the common stock by the selling shareholders. Summary Financial Information March 31, 2011 December 31, 2010 Balance Sheet Data (unaudited) (audited) Cash $ $ Total Current Assets $ $ Liabilities $ $ Total Stockholder’s Equity $ $ Statement of Loss and Deficit For the From Inception Three Months Ended (July 21, 2010) to March 31, 2011 December 31, 2010 (unaudited) (audited) Revenue $
